Exhibit 10.2

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AND AMENDMENT TO LETTER OF CREDIT NOTE

 

THIS TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO LETTER OF CREDIT NOTE (this “Amendment”) dated as of NOVEMBER 23,
2016 (the “Effective Date”), is by and between SOVEREIGN BANK, a Texas state
bank (together with its successors and assigns, “Lender”), and DAWSON
GEOPHYSICAL COMPANY, a Texas corporation (“Debtor”), formerly known as TGC
INDUSTRIES, INC.

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein.

 

WHEREAS, in connection with the Agreement, Debtor executed that certain
PROMISSORY NOTE dated as of SEPTEMBER 30, 2016 in the original notational amount
of ONE MILLION SEVEN HUNDRED SIXTY-SEVEN THOUSAND ONE HUNDRED FIFTEEN AND NO/100
DOLLARS ($1,767,115.00), payable to the order of Lender (as amended, modified or
restated from time to time, the “Letter of Credit Note”)

 

WHEREAS, the parties desire to amend the Agreement and the Letter of Credit Note
pursuant to the terms and conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Amendment to Section 2(f)(i) of the
Agreement. Section 2(f)(i) of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

(i)                                     Debtor hereby requests Lender to issue
the Letter of Credit. Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, Lender hereby agrees to issue the Letter
of Credit on NOVEMBER 23, 2015. Each advance by Lender pursuant to a drawing
under the Letter of Credit (severally and collectively, a “Letter of Credit
Advance”) is due and payable on the date that is THIRTY (30) days after such
drawing date in accordance with Debtor’s PROMISSORY NOTE dated SEPTEMBER 30,
2016 in the face amount of ONE MILLION SEVEN HUNDRED SIXTY-SEVEN THOUSAND ONE
HUNDRED FIFTEEN AND NO/100 DOLLARS ($1,767,115.00) (as amended, restated or
otherwise modified from time to time, the “Letter of Credit Note”), and will be
charged by Lender as (and will be deemed to be) a loan by Lender as of the day
and time such payment is made by Lender and in the amount of such payment.
Debtor shall pay Lender an Issuance Fee of $17,671.15 upon issuance of the
Letter of Credit.

 

2.                                      Amendment to Section 1 of the Letter of
Credit Note. Section 1 of the Letter of Credit Note is hereby deleted in its
entirety and replaced with the following:

 

1.                                      Rate. Prior to the Maturity Date or an
Event of Default, the Rate shall be the LESSER of: (a) the MAXIMUM RATE;
(b) FOUR AND ONE-HALF OF ONE PERCENT (4.50%); or (b) the GREATER of (i) the
PRIME RATE, or (ii) TWO AND ONE-HALF OF ONE PERCENT (2.50%) (the interest rate
floor). From and after the Maturity Date, the Rate shall be the Maturity Rate.
The term “Prime Rate” means a variable rate of interest per annum equal to the
prime rate as published from time to time in the “Money Rates” table of The Wall
Street Journal. If such prime rate, as so quoted, is split between two or more
different interest rates, then the Prime Rate shall be the highest of such
interest rates. If the prime rate is no longer published in the “Money Rates”
table of The Wall Street Journal, then the Prime Rate shall be: (a) the rate of
interest per annum established from time to time by Lender and designated as its

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO LETTER OF CREDIT NOTE — PAGE 1

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

base or prime rate, which may not necessarily be the lowest rate charged by
Lender and is set by Lender in its sole discretion; or (b) if Lender does not
publish or announce a base or prime rate, or does so infrequently or
sporadically, then the Prime Rate shall be determined by reference to another
base rate, prime rate, or similar lending rate index, generally accepted on a
national basis, as selected by Lender in its sole and absolute discretion.
Notwithstanding any provision of this Note or any other agreement or commitment
between Debtor and Lender, whether written or oral, express or implied, Lender
shall never be entitled to charge, receive or collect, nor shall amounts
received hereunder be credited so that Lender shall be paid, as interest a sum
greater than interest at the Maximum Rate. It is the intention of the parties
that this Note, and all instruments securing the payment of this Note or
executed or delivered in connection therewith, shall comply with applicable law.
If Lender ever contracts for, charges, receives or collects anything of value
which is deemed to be interest under applicable law, and if the occurrence of
any circumstance or contingency, whether acceleration of maturity of this Note,
prepayment of this Note, delay in advancing proceeds of this Note or any other
event, should cause such interest to exceed the Maximum Rate, any amount which
exceeds interest at the Maximum Rate shall be applied to the reduction of the
unpaid principal balance of this Note or any other Indebtedness, and if this
Note and such other Indebtedness are paid in full, any remaining excess shall be
paid to Debtor. In determining whether the interest exceeds interest at the
Maximum Rate, the total amount of interest shall be spread, prorated and
amortized throughout the entire term of this Note until its payment in full. The
term “Maximum Rate” as used in this Note means the maximum nonusurious rate of
interest per annum permitted by whichever of applicable United States federal
law or Texas law permits the higher interest rate, including to the extent
permitted by applicable law, any amendments thereof hereafter or any new law
hereafter coming into effect to the extent a higher Maximum Rate is permitted
thereby. If at any time the Rate shall exceed the Maximum Rate, the Rate shall
be automatically limited to the Maximum Rate until the total amount of interest
accrued hereunder equals the amount of interest which would have accrued if
there had been no limitation to the Maximum Rate. To the extent, if any, that
Chapter 303 of the Texas Finance Code, as amended, (the “Act”) is relevant to
Lender for purposes of determining the Maximum Rate, the parties elect to
determine the Maximum Rate under the Act pursuant to the “weekly ceiling” from
time to time in effect, as referred to and defined in §303.001-303.016 of the
Act; subject, however, to any right Lender subsequently may have under
applicable law to change the method of determining the Maximum Rate.

 

3.                                      Amendment to Section 3 of the Letter of
Credit Note. Section 3 of the Letter of Credit Note is hereby deleted in its
entirety and replaced with the following:

 

3.                                      Payment Schedule. Debtor agrees to pay
Lender (without setoff) the amount of any draft or request for payment Lender
has honored or will honor purporting to be drawn or made on the Letter of Credit
(the amount of such draft being the “Principal Balance”) at its offices as set
forth herein, or at such other place as may be designated by Lender, on or
before the EARLIER of: (i) the date that is THIRTY (30) days after the date
Lender honors any such draft or request for payment; or (ii) NOVEMBER 23, 2017.
Except as expressly provided herein to the contrary, all payments under this
Note shall be applied in the following order of priority: (i) the payment or
reimbursement of any expenses, costs or obligations (other than the Principal
Balance and interest thereon) for which either Debtor shall be obligated or
Lender shall be entitled pursuant to the provisions of this Note or the Loan
Agreement; (ii) the payment of accrued but unpaid interest on the Principal
Balance; and (iii) the payment of all or any portion of the Principal Balance
hereof then outstanding hereunder. If an Event of Default exists, then Lender
may, at the sole option of Lender, apply any such payments, at any time and from
time to time, to any of the items specified in clauses (i), (ii) or (iii) above
without regard to the order of priority otherwise specified herein. If any
payment of principal or interest on this Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing interest in
connection with such payment. Notwithstanding anything herein to the contrary,
if requested by Lender, Debtor shall pay such Principal Balance in advance of
the date Lender is to honor the draft or request for payment. Debtor shall pay
such amount in good funds at Lender’s address indicated in this Note.

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO LETTER OF CREDIT NOTE — PAGE 2

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

4.                                      Grant of Security Interest. Lender and
Debtor agree that: (a) a separate and distinct portion of the Collateral shall
secure the Revolving Credit Facility; (b) a separate and distinct portion of the
Collateral shall secure the Term Loan Facility; and (c) a separate and district
portion of the Collateral shall secured the Letter of Credit. Accordingly, as
collateral security for the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Indebtedness arising under the
Revolving Credit Facility, Debtor hereby re-pledges to and re-grants Lender, a
security interest in, all of Debtor’s right, title and interest in the RLOC
Equipment and the Collateral described in Sections 1(d)(i), (iii) and (iv) of
the Agreement, whether now owned by Debtor or hereafter acquired and whether now
existing or hereafter coming into existence. As collateral security for the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Indebtedness arising under the Term Loan Facility, Debtor
hereby pledges to and grants Lender, and re-pledges to and re-grants Lender, a
security interest in, all of Debtor’s right, title and interest in the Geospace
Equipment and the Collateral described in Section 1(d)(iii) and (iv) of the
Agreement, whether now owned by Debtor or hereafter acquired and whether now
existing or hereafter coming into existence. As collateral security for the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Indebtedness arising under the Letter of Credit, Debtor hereby
pledges to and grants Lender, and re-pledges to and re-grants Lender, a security
interest in, all of Debtor’s right, title and interest in the Letter of Credit
Equipment and the Collateral described in Section 1(d)(iii) and (iv) of the
Agreement, whether now owned by Debtor or hereafter acquired and whether now
existing or hereafter coming into existence.

 

5.                                      Conditions Precedent. The obligations of
Lender under this Amendment shall be subject to the condition precedent that
Debtor shall have executed and delivered to Lender this Amendment and such other
documents and instruments incidental and appropriate to the transaction provided
for herein as Lender or its counsel may reasonably request, including, without
limitation, the Letter of Credit Note.

 

6.                                      Payment Expenses. Debtor agrees to pay
all reasonable attorneys’ fees of Lender in connection with the drafting and
execution of this Amendment.

 

7.                                      Ratifications. Except as expressly
modified and superseded by this Amendment, the Agreement, the Letter of Credit
Note and the other Loan Documents are ratified and confirmed and continue in
full force and effect. The Loan Documents, as modified by this Amendment,
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Without limiting the generality of the foregoing, Debtor
hereby ratifies and confirms that all liens heretofore granted to Lender were
intended to, do and continue to secure the full payment and performance of the
indebtedness arising under the Loan Documents. Debtor agrees to perform such
acts and duly authorize, execute, acknowledge, deliver, file and record such
additional assignments, security agreements, modifications or agreements to any
of the foregoing, and such other agreements, documents and instruments as Lender
may reasonably request in order to perfect and protect those liens and preserve
and protect the rights of Lender in respect of all present and future
collateral. The terms, conditions and provisions of the Loan Documents (as the
same may have been amended, modified or restated from time to time) are
incorporated herein by reference, the same as if stated verbatim herein.

 

8.                                      Representations, Warranties and
Confirmations. Debtor hereby represents and warrants to Lender that: (a) this
Amendment and any other Loan Documents to be delivered under this Amendment (if
any) have been duly executed and delivered by Debtor, are valid and binding upon
Debtor and are enforceable against Debtor in accordance with their terms, except
as limited by any applicable bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles;
(b) no action of, or filing with, any governmental authority is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment; and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not
constitute a violation of any laws, agreements or understandings to which Debtor
is a party or by which Debtor is bound.

 

9.                                      Release. Debtor hereby acknowledges and
agrees that it knows of no defenses, counterclaims, offsets, cross-complaints,
claims or demands of any kind or nature whatsoever to or against Lender or the
terms and provisions of or the obligations of Debtor under the Loan Documents
and the other agreements, instruments and documents evidencing, securing,
governing, guaranteeing or pertaining thereto, and that Debtor has no right to
seek

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO LETTER OF CREDIT NOTE — PAGE 3

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

affirmative relief or damages of any kind or nature from Lender with respect
thereto. To the extent Debtor knows of any such defenses, counterclaims,
offsets, cross-complaints, claims, demands or rights, Debtor hereby waives, and
hereby knowingly and voluntarily releases and forever discharges Lender and its
predecessors, officers, directors, agents, attorneys, employees, successors and
assigns, from all possible claims, demands, actions, causes of action, defenses,
counterclaims, offsets, cross-complaints, damages, costs, expenses and
liabilities whatsoever with respect thereto, such waiver and release being with
full knowledge and understanding of the circumstances and effects of such waiver
and release and after having consulted legal counsel with respect thereto.

 

10.                               Multiple Counterparts. This Amendment may be
executed in a number of identical separate counterparts, each of which for all
purposes is to be deemed an original, but all of which shall constitute,
collectively, one agreement. Signature pages to this Amendment may be detached
from multiple separate counterparts and attached to the same document and a
telecopy or other facsimile of any such executed signature page shall be valid
as an original.

 

11.                               Reference to Loan Documents. Each of the Loan
Documents, including the Agreement, the Letter of Credit Note and any and all
other agreements, documents, or instruments now or hereafter executed and
delivered pursuant to the terms hereof containing a reference to any Loan
Document shall mean and refer to such Loan Document as amended hereby.

 

12.                               Severability. Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

13.                               Headings. The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO LETTER OF CREDIT NOTE — PAGE 4

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.

 

LENDER:

ADDRESS:

 

 

SOVEREIGN BANK

6060 Sherry Lane

 

Dallas, TX 75225

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

 

Title:

Area President

 

 

 

 

With copies of notices to:

GARDERE WYNNE SEWELL LLP

 

2021 McKinney Avenue, Suite 1600

 

Dallas, TX 75201

 

Attention: Steven S. Camp

 

 

DEBTOR:

ADDRESS:

 

 

DAWSON GEOPHYSICAL COMPANY

101 E. Park Blvd., Suite 955

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

Executive Vice Chairman

 

 

 

TWELFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO LETTER OF CREDIT NOTE — PAGE 5

SOVEREIGN BANK — DAWSON GEOPHYSICAL COMPANY

 

--------------------------------------------------------------------------------

 